         Case 2:20-cv-00077-cr Document 40 Filed 08/05/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                                   FOR THE                                2121 AUG -5 PH 12: 11
                             DISTRICT OF VERMONT
                                                                                   CLERK
ROBERT BALLOU, and all others                    )                                 tfrvv
similarly situated,                              )
                                                 )
      Plaintiffs,                                )
                                                 )
              V.                                 )              Case No. 2:20-cv-00077
                                                 )
AIR METHODS CORPORATION and                      )
ROCKY MOUNTAIN HOLDINGS, LLC,                    )
                                                 )
      Defendants.                                )


  OPINION AND ORDER GRANTING DEFENDANTS' MOTION TO DISMISS
                AND GRANTING LEAVE TO AMEND
                           (Doc. 16)
      Plaintiff Robert Ballou brings this putative class action against Defendants Air
Methods Corporation ("Air Methods") and Rocky Mountain Holdings, LLC ("Rocky
Mountain") (collectively, "Defendants") on behalf of himself and other persons who were
billed by or paid a bill from Defendants for air medical transport services from a pickup
in Vermont (the "Vermont Putative Class").
       On August 31, 2020, Defendants filed a motion to transfer venue and, in the
alternative, to dismiss or to stay. (Doc. 16.) On September 30, 2020, Plaintiff filed an
opposition and on October 23, 2020, Defendants filed a reply. By separate Text Order,
the court denied Defendants' motion to transfer venue and to stay.
       Plaintiff is represented by Edward L. White, Esq., and Stephen J. Soule, Esq.
Defendants are represented by David A. King, Esq., Jessica J. Smith, Esq., Matthew J.
Smith, Esq., and Walter E. Judge, Jr., Esq.
           Case 2:20-cv-00077-cr Document 40 Filed 08/05/21 Page 2 of 11




I.      The First Amended Complaint. 1
        Plaintiff is a resident of Rutland County, Vermont and brings this action on behalf
of himself and the Vermont Putative Class, defined as:
        All persons billed by Defendants, or who paid a bill from Defendants, for
        air medical transport that Defendants carried out from a pickup location in
        Vermont.
        Excluded from [the Putative] Class[] are Defendants, any entity in which
        Defendants have a controlling interest or which have a controlling interest
        ofDefendant[s], and Defendants' legal representatives, assigns and
        successors. Also excluded are the judge to whom this case is assigned and
        any member of the judge's immediate family.
(Doc. 2 at 11, ,i 42.)
        Defendant Air Methods is a corporation incorporated in Delaware and with its
principal place of business in Englewood, Colorado. Defendant Rocky Mountain is a
limited liability company organized under the laws of Delaware and with its principal
place of business in Cincinnati, Ohio. Defendant Rocky Mountain allegedly is a
subsidiary of Defendant Air Methods and conducts business in Colorado.
        Plaintiff alleges that Defendants provide air ambulance services across the United
States whereby they transport patients in emergency circumstances, often while
unconscious. "Given the dire circumstances, ... negotiation of essential terms does not
occur[]" and Plaintiff contends that patients are "in all instances incapable of giving
meaningful express or informed consent, or otherwise voluntarily assenting to the
transportation by the Defendants[]" so that "no contractual relationship is formed prior to
transport[.]" Id. at 2, ,i,i 2, 3.
        According to Plaintiff, Defendants' billing amounts "vastly exceed both the cost to
provide the transport and the fair market value of the transport." Id. at 2, ,i 4. When a


1
 Defendants correctly note that Plaintiff asserts legal arguments in his First Amended Complaint
which must be disregarded. See Gleis v. Buehler, 2012 WL 1194987, at *5 (D. Conn. Apr. 10,
2012) (holding "it is inappropriate to include legal argument and briefing within a complaint as
Plaintiff has done here"); see also Jennings v. Hunt Cos., 367 F. Supp. 3d 66, 71 (S.D.N.Y.
2019) (concluding that "it is generally inappropriate to include a legal argument ... within a
complaint") (internal quotation marks omitted) (ellipses in original).
                                               2
          Case 2:20-cv-00077-cr Document 40 Filed 08/05/21 Page 3 of 11




patient contests the reasonableness of a charge by Defendants, they assert that the Airline
Deregulation Act (the "ADA") "vests them with plenary power to set whatever price they
choose for transportation of patients[.]" Id. at 5, 116.
       On September 23, 2017, Defendants transported Plaintiff from Rutland Regional
Medical Center in Rutland, Vermont to the University of Vermont Medical Center in
Burlington, Vermont. Following the transport, Defendants billed Plaintiff $63,360.82,
which included a base charge of$39,152.92 and an additional $24,207.90 as a mileage
charge. The trip was sixty-seven miles, resulting in a per mile charge of $361.31. Plaintiff
does not recall signing any forms in which he consented to pay Defendants prior to or
during the transport. Plaintiff was insured by Medicare, but was only covered by
Medicare A. As a result, Medicare did not pay any portion of the charges for Defendants'
transport services. Plaintiff alleges that collection efforts against him were on-going when
this lawsuit was filed and thus he faces "Defendants' efforts to collect what Defendants
claim to be the full balance of $63,310.82." Id. at 9, 132. Plaintiff does not contend that
he paid Defendants any portion of the amount allegedly due.
       Plaintiff asserts one cause of action against Defendants for declaratory and
injunctive relief pursuant to 28 U.S.C. § 2201. He requests the court to declare that:
       ( 1) Defendants did not enter a contract, either express or implied, with Plaintiff or
any of the Vermont Putative Class for transportation services;
       (2) Defendants have engaged in collection efforts against Plaintiff and the
Vermont Putative Class for amounts they did not contractually agree to pay;
       (3) Defendants have engaged in collection efforts against Plaintiff and the
Vermont Putative Class for "amounts concerning which there was no mutual assent
manifest by the Plaintiff and the [Vermont Putative] Class" (Doc. 2 at 17, 162(c));
       (4) the ADA pre-empts the imposition of state common law contract principles
that impose terms upon Plaintiff and the Vermont Putative Class to which those parties
did not expressly assent prior to air medical transportation;




                                               3
          Case 2:20-cv-00077-cr Document 40 Filed 08/05/21 Page 4 of 11




       (5) the nature of Defendants' emergency medical transportation was such that
Plaintiff and the Vermont Putative Class could not have entered into an implied contract
for transportation or any agreement to pay whatever Defendants charged;
       (6) the ADA pre-empts application of state law imposing or implying an
agreement upon Plaintiff and the Vermont Putative Class to pay Defendants' charged
amount;
       (7) "Plaintiffs third-party pay ors' determinations of the reasonable value of the
Defendants' services is sufficient evidence of reasonableness under the circumstance
where Defendants have submitted a claim to third-party payors" id. at 17, 1 62(g); and
       (8) Defendants' collection of any sums, absent an enforceable contract, "was
unlawful and the sums received by Defendants [must be] disgorged." Id. at 17, 162(h).
       In addition to declaratory relief, Plaintiff seeks a preliminary injunction requiring
Defendants to:
       ( 1) cease all balance billing and collection efforts with respect to outstanding bills
for air medical transportation services until the court determines Defendants' legal
entitlement to payment of its charged amounts and makes a determination of the
methodology for determining their reasonable value; and
       (2) account for all sums collected for air medical transportation services provided
to Plaintiff as well as an injunction ordering Defendants to: (a) cease and desist their
practice of filing third-party reimbursement claims absent an enforceable contract; and
(b) provide an accounting for all sums received by Defendants during the last ten years
for any claim Defendants submitted to a third-party pay or without proof of a contract to
provide transportation services.
       The First Amended Class Action Complaint states that "Plaintiffl' s] and the
[Vermont Putative] Class Members['] obligation to pay, if any, arises solely out of the
common law of the State of Vermont." Id. at 1.




                                               4
            Case 2:20-cv-00077-cr Document 40 Filed 08/05/21 Page 5 of 11




II.    Conclusions of Law and Analysis.
       A.      Whether Plaintifrs Claims Should be Dismissed Because his Requests
               for Declaratory and Injunctive Relief are Pre-empted under the ADA.
       Defendants assert that Plaintiffs requests for declaratory and injunctive relief as
well as his proposed remedies are pre-empted under the ADA, which creates no private
right of action and which prohibits states from "enact[ing] or enforc[ing] a law ... related
to a price, route, or service of an air carrier that may provide air transportation[.]" 49
U.S.C. § 41713(b)(l). The "ordinary meaning" of the ADA's use of"the key phrase"
"relating to" "is a broad one" that reflects "a broad pre-emptive purpose." Morales v.
Trans World Airlines, Inc., 504 U.S. 374, 383 (1992) (internal quotation marks omitted).
The purpose of ADA pre-emption is "[t]o ensure that the States would not undo federal
deregulation with regulation of their own[.]" Id. at 378.
       The Supreme Court has held that the ADA pre-empts state regulations related to
air carriers but allows the enforcement of voluntarily undertaken contractual obligations.
See Am. Airlines, Inc. v. Wolens, 513 U.S. 219, 233 (1995) (concluding that there is a
"distinction between what the State dictates and what the airline itself undertakes [which]
confines courts, in breach-of-contract actions, to the parties' bargain, with no
enlargement or enhancement based on state laws or policies external to the agreement").
Several Circuit Courts of Appeals have found the Wolens exception a narrow one
confined to the parties' agreed-upon terms which does not extend to state law imposed
obligations. 2 In Ginsberg, the Supreme Court agreed, holding that a state-created implied



2
 See, e.g., Schneberger v. Air Evac Ems, Inc., 749 F. App'x 670, 678 (10th Cir. 2018) (finding
Wolens offers a "narrow" exception to ADA pre-emption); Brown v. United Airlines, Inc., 720
F.3d 60, 70 (1st Cir. 2013) (observing that "[t]he Wolens exception is very narrow," involving
only "private terms agreed to by the parties" but not terms that "arise out of state-imposed
obligations"); Onoh v. Nw. Airlines, Inc., 613 F.3d 596,600 (5th Cir. 2010) ("[A]n otherwise
preempted claim may remain viable under the ADA if it falls within the two-prongs of the
Wolens exception: 1) the claim alleged only concerns a self-imposed obligation; and 2) no
enlargement or enhancement of the contract occurs based on state laws or policies external to the
agreement" but Wolens does not allow the court "to reach beyond the contract and interpret a
variety of external laws that were not expressly incorporated in the contract"); Harris v. Am.
Airlines, Inc., 55 F.3d 1472, 1477 (9th Cir. 1995) (observing "[t]he Court in Wolens only
                                                5
          Case 2:20-cv-00077-cr Document 40 Filed 08/05/21 Page 6 of 11




covenant of good faith and fair dealing claim was pre-empted because it is a "state-
imposed obligation" and applied under state law to '"every contract.'" Nw., Inc. v.
Ginsberg, 572 U.S. 273, 286-87 (2014) ("When the application of the implied covenant
depends on state policy, a breach of implied covenant claim cannot be viewed as simply
an attempt to vindicate the parties' implicit understanding of the contract."). In Ginsberg,
it distinguished Wolens by holding "[a] State's implied covenant rules will escape pre-
emption only if the law of the relevant State permits an [air carrier] to contract around
those rules[.]" Id. at 288 (emphasis supplied).
       Following Ginsberg, the Tenth Circuit has held that, "[i]f the parties can contract
around the implied price term and the implied price term 'effectuate[s] the intentions of
[the] parties or ... protect[ s] their reasonable expectations,' then the claim is not pre-
empted." Scarlett v. Air Methods Corp., 922 F.3d 1053, 1065 (10th Cir. 2019) (alterations
in original) (quoting Ginsberg, 572 U.S. at 286-88). 3 It observed that "[o]n remand, the
district court can examine each of the ... Plaintiffs' allegations under the applicable state
law to determine whether an express or implied-in-fact contract was formed." Id. at 1068.
The district court interpreted this directive as permitting a "declaratory judgment on the
existence of a contract[,]" Scarlett v. Air Methods Corp., 2020 WL 2306853, at *4 (D.
Colo. May 8, 2020), without authorizing any further relief. 4 It ultimately dismissed the
plaintiffs' "declaratory judgment claims" that "request injunctive and equitable relief in



excluded private contract terms from the wide scope of preemption"), overruled on other
grounds by Charas v. Trans World Airlines, Inc., 160 F.3d 1259 (9th Cir. 1998).
3
  Although the Tenth Circuit upheld dismissal of a plaintiffs breach of contract claim because a
"state-law claim that requires a court to determine a reasonable price for air-ambulance services
self-evidently affects the price of those services[,]" Schneberger, 749 F. App'x at 678, it did not
address a "contract around argument" under Ginsberg because "[t]he plaintiffs ... have not
pursued this argument on appeal; indeed, remarkably, they do not even cite to Ginsberg in their
appellate briefing. Therefore, we are free to deem their contract-around argument abandoned
(i.e., waived) and not consider it." Id at 678 n.9.
4
  See Scarlett v. Air Methods Corp., 2020 WL 2306853, at *3 (D. Colo. May 8, 2020) (finding
"the Tenth Circuit has narrowly defined the Court's remaining role in this case: under Scarlett, I
may declare whether or not a contract exists .... If I conclude that a contract does not exist, I
cannot, without violating the ADA, impose any further remedy").
                                                 6
         Case 2:20-cv-00077-cr Document 40 Filed 08/05/21 Page 7 of 11




the absence of a contract[,]" including a request that the court order disgorgement and a
prohibition on billing for services. Id. at *3.
       Plaintiff argues that he "properly plead[ s] the elements of a declaratory [judgment]
claim" (Doc. 22 at 18) and the case can proceed on this basis. Under Second Circuit
precedent, however, "[t]he [Declaratory Judgment Act] provides a remedy, not a cause of
action." Springfield Hosp. v. Hofmann, 2011 WL 3421528, at *2 (D. Vt. Aug. 4, 2011),
ajf'd, 488 F. App'x 534 (2d Cir. 2012). "Similarly, a request for injunctive relief is not a
separate cause of action." Id. Accordingly, "a request for relief in the form of a
declaratory judgment does not by itself establish a case or controversy involving an
adjudication of rights." Id. at 3 (internal quotation marks omitted). Plaintiff must
therefore allege an underlying cause of action. See Springfield Hosp., 488 F. App'x at
535 (observing "the Hospital cannot maintain an action for a declaratory judgment
without an underlying federal cause of action. A prayer for relief, standing alone, simply
does not satisfy the requirement that a case or controversy exist") (citation omitted).
       Although in his opposition brief, Plaintiff asserts that "Defendants could have
'contracted around"' (Doc. 22 at 15) the imposition of a price term, he makes no similar
allegations in his First Amended Complaint. 5 To the contrary, he asserts that no
contractual negotiations took place and no contract was formed. He further disclaims any
obligation to pay Defendants a contract price or a reasonable price. See Doc. 2 at 2, ,i 3
("Plaintiff has no legal obligation to pay the Defendants the price charged for services,
and one may not be imposed [on] them by state law by virtue of the ADA pre-
emption[.]").
       Because the instant case is not one in which there is a clear "contract around"
claim, "[t]he ADA's pre-emption provision prohibits courts from imposing an equitable
remedy in the absence of a contract because the remedy would reflect the court's policy


5
 Plaintiff may not amend his claims by "advocating a different theory of liability in an
opposition brief wholly unsupported by factual allegations in the complaint." Palm Beach Mar.
Museum, Inc. v. Hapoalim Sec. USA, Inc., 810 F. App'x 17, 20 (2d Cir. 2020) (citing Wright v.
Ernst& YoungLLP, 152F.3d 169, 178(2dCir.1998)).
                                                  7
         Case 2:20-cv-00077-cr Document 40 Filed 08/05/21 Page 8 of 11




judgments, not the parties' mutual assent." Scarlett, 922 F.3d at 1068. Stated differently,
for a "contract around" case, there must be a contract in the first instance. Here, Plaintiff
repeatedly alleges that no contract exists. As a result, his claims do not fit within the
"narrow" Wolens exception.
       Courts, including ones that have considered complaints similar to Plaintiffs First
Amended Complaint, have attempted to straddle ADA pre-emption and a state-imposed
remedy by finding the ADA does not pre-empt the application of state law where the air
carrier retains decision-making power regarding the challenged term. See, e.g., Med. Mut.
of Ohio v. Air Evac EMS, Inc., 341 F. Supp. 3d 771, 782 (N.D. Ohio 2018) (concluding
that "the possibility that a reasonable price term may be supplied for the contract implied-
in-fact-if it is found to exist-does not [a]ffect whether the ADA preempts the breach of
contract claim"); Wray v. PHI Air Med. LLC, 2018 WL 6181664, at *4 (D. Ariz. July 9,
2018) (observing that a court's ability to imply a term of reasonableness in the contract
may be sufficient to avoid pre-emption because the "[d]efendant could have 'contracted
around' a court-imposed [reasonable] price"); Wagner v. Summit Air Ambulance, LLC,
2017 WL 4855391, at *4 (D. Mont. Oct. 26, 2017) (holding that the Supreme Court's
"decisions leave room for suits ... that seek to vindicate the parties' understanding of the
contract, not only the air carrier's understanding of the contract") (emphasis in original).
       Under Vermont law,
       There are two kinds of implied contracts, as the term is ordinarily used in
       the books: (1) Where the minds of the parties meet and their meeting results
       in an unexpressed agreement; (2) where there is no meeting of the minds.
       The former class embraces true contracts which are implied in the sense
       that the fact of the meeting of minds is inferred. Such contracts are more
       accurately defined as resting upon an implied promise in fact. The latter
       class embraces contractual obligations implied by the law where none in
       fact exists.
       In many cases where there is no contract, the law upon equitable grounds
       imposes an obligation often called quasi contractual. Such obligations are
       not contracts in the proper sense, since they are created by law and not the
       parties. In such so-called contracts the law creates a fictitious promise for
       the purpose of allowing the remedy by action of assumpsit. Though created
       by law and clothed with the semblance of a contract, the obligation is not a

                                               8
              Case 2:20-cv-00077-cr Document 40 Filed 08/05/21 Page 9 of 11




        contract at all. The proper term for such obligation is "quasi contracts," a
        term borrowed from the Roman law .... Much of the apparent confusion in
        the cases arises from a failure to distinguish clearly between implied
        contracts in fact and contracts implied in law, or constructive contracts.
Morse v. Kenney, 89 A. 865, 866 (Vt. 1914) (citations omitted). An implied in fact
contract thus requires "a mutual intent to contract[,]" id. at 867, which Plaintiff
specifically disavows. 6
       A contract implied by law, also known as a "quasi contract" or claim of unjust
enrichment, may be found if"(l) a benefit was conferred on defendant; (2) defendant
accepted the benefit; and (3) defendant retained the benefit under such circumstances that
it would be inequitable for defendant not to compensate plaintiff for its value." Center v.
Mad River Corp., 561 A.2d 90, 93 (Vt. 1989). Several Circuit Courts of Appeals have
found this type of contractual claim does not fall within the Wolens exception. 7 Even if it
did, Plaintiff does not allege the essential elements of a quasi contract claim. For
example, he neither alleges he conferred a benefit on Defendants for the air transportation
services rendered to him, nor alleges that he has standing to recover any Medicare or


6
 For this reason, Plaintiffs reliance on Byler v. Air Methods Corp., 823 F. App'x 356 (6th Cir.
2020) is misplaced. There, the Sixth Circuit observed:
        Plaintiffs leave no doubt that they attempt to plead an implied-in-fact contract.
        Their complaint states that ... an implied contract existed based on a promise that
        may be inferred from the parties' conduct. These were real contracts based on
        mutual assent of the parties and an intentional manifestation of the parties'
        assent."
Id. at 362.
7 See, e.g., Brown, 720 F.3d at 70-71 (ruling that an unjust enrichment claim "turns on sources
external to any agreement between the parties-such as 'considerations of equity and
morality, '-and is predicated on the lack of any agreement") (citation omitted) (emphasis in
original); Data Mfg., Inc. v. United Parcel Serv., Inc., 557 F.3d 849, 854 (8th Cir. 2009) (noting
that although a "four-corners claim solely between the parties that does not derive from the
enactment or enforcement of state law" is within the Wolens exception, a claim that "require[s] a
resort to the laws of [the state] for its adjudication" is not); Koutsouradis v. Delta Air Lines, Inc.,
427 F.3d 1339, 1344 (11th Cir. 2005) (observing that the Wolens exception does not apply where
a claim "seeks to enforce state-imposed obligations"); Smith v. Comair, Inc., 134 F.3d 254,258
(4th Cir. 1998) (holding that the ADA pre-empts contract claims that "can only be adjudicated by
reference to law and policies external to the parties' bargain").

                                                   9
         Case 2:20-cv-00077-cr Document 40 Filed 08/05/21 Page 10 of 11




insurance benefits conferred on his behalf. Any quasi contract claim thus fails in its first
step. Moreover, just as he disavows both a contract and an implied in fact contract with
Defendants, Plaintiff argues that his relationship with Defendants is "at most, an implied
in law contract" which he concedes is "preempted by the [ADA]." (Doc. 22 at 1.)
Coupled with his repeated and unequivocal statements that he does not seek a state law
imposed obligation to pay Defendants anything, there is no factual basis in the First
Amended Complaint pursuant to which this court could find Defendants retained
decision-making with regard to a contractual term.
       Plaintiff does not plausibly allege the essential elements of an underlying claim;
his single cause of action for declaratory or injunctive relief cannot serve that purpose.
For this reason, pursuant to Fed. R. Civ. P. 1 and l 2(b )( 6), Plaintiff fails to state a claim
that is not pre-empted by the ADA and for which relief may be granted. Defendants'
motion to dismiss must therefore be GRANTED.
       B.      Whether Plaintiff's Disgorgement Claim is Pre-Empted.
       Defendants argue that even if Plaintiff was otherwise entitled to declaratory and
injunctive relief, Plaintiffs request for disgorgement8 and for a constructive trust are pre-
empted because they would reduce Defendants' compensation to zero which is
inconsistent with the ADA which was enacted "to promote 'efficiency, innovation, and
low prices' in the airline industry through 'maximum reliance on competitive market
forces and on actual and potential competition."' Ginsberg, 572 U.S. at 280. Faced with
similar claims, courts have held a disgorgement claim is pre-empted under Ginsberg
because it would "either eliminate[] or reduce[]" the rate for air carrier services. Id. at
284; see also Scarlett, 2020 WL 2306853, at *3 ("The plaintiffs ask me to impose an
equitable remedy ... disgorgement ... in the absence of a contract. Because I find that
the Tenth Circuit's binding language cannot be avoided here, under Scarlett the
plaintiffs' [relief] ... is pre-empted by the ADA."); Chanze v. Air Evac EMS, Inc., 2018


8
 Plaintiff requests the court declare that "Defendants' collection of any sums, absent an
enforceable contract with the Plaintiff charged, was unlawful and the sums received by
Defendants disgorged." (Doc. 2 at 17, ,-i 62(h).)
                                                10
          Case 2:20-cv-00077-cr Document 40 Filed 08/05/21 Page 11 of 11




WL 5723947, at *5 (N.D. W. Va. Nov. 1, 2018) (holding that a claim seeking declaratory
and injunctive relief and seeking "a disgorgement of all illegal profits retained by Air
Evac and an injunction preventing it from charging and/or collecting illegal profits in the
future" is "also preempted by the ADA"). Here, the court need not decide this issue
because it dismisses the First Amended Complaint on other grounds.
         C.    Whether to Grant Leave to Amend.
         Pursuant to Fed R. Civ. P. 15(a), courts "should freely give leave" to amend a
complaint "when justice so requires." Fed. R Civ. P. 15(a)(2). However, "[l]eave may be
denied 'for good reason, including futility, bad faith, undue delay, or undue prejudice to
the opposing party."' TechnoMarine SA v. Gifiports, Inc., 758 F.3d 493, 505 (2d Cir.
2014) (quoting McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184,200 (2d Cir. 2007)).
Because at this juncture the court cannot find that any claims asserted by Plaintiff would
be futile, and because there is no other ground on which to deny leave to amend, Plaintiff
is hereby GRANTED leave to amend within twenty (20) days of the date of this Opinion
and Order consistent with the Federal Rules of Civil Procedure and this court's Local
Rules.
                                      CONCLUSION
         For the foregoing reasons, the court GRANTS Defendants' motion to dismiss
(Doc. 16) and GRANTS Plaintiff leave to amend within twenty (20) days of the date of
this Opinion and Order.
                                                                 'h
         Dated at Burlington, in the District of Vermont, this _f_ day of August, 2021.



                                                            · ma Reiss, District Judge
                                                         United States District Court




                                              11
